Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Biber (US 2009/0302845 A1).	With reference to claims 1 and 24, Biber teaches a method for operating a magnetic resonance tomograph, the magnetic resonance tomograph comprising a controller, a local coil, and a transmitter for transmitting a test pulse, the method comprising: 	transmitting, by the transmitter, a predetermined test pulse with reduced power (¶0064); 	receiving, by the local coil, the predetermined test pulse (¶0064); 	comparing, by the controller, the received predetermined test pulse with a predetermined pulse response (¶0062); and 	emitting, by the controller, a warning signal when the received predetermined test pulse deviates from the predetermined pulse response (¶0017, 0063).	With reference to claim 2, Biber further teaches he predetermined test pulse has an amplitude of 0 volt and the predetermined pulse response has an elevated noise level (¶0064).	With reference to claim 3, Biber further teaches an amplitude of the predetermined test pulse increases over a duration of the predetermined test pulse from a lower start value to a higher stop value  by a predetermined size (¶0081).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Kabasawa (US 2008/0231273 A1) teaches a sensitivity distribution measuring apparatus.
Blakeley et al. (US 5,551,430) teaches RF coil identification and testing interface for NMR system.	Kumar et al. (US 9,201,127 B2) teaches an apparatus for automatically testing and tuning RF coil.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY H CURRAN whose telephone number is (571)270-7505.  The examiner can normally be reached on Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY H CURRAN/Primary Examiner, Art Unit 2852